DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/790,384, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/790,384 fails to disclose the assembly node system or universal bottom hole assembly node module recited in claims 1, 19, and 20.  As such the claims of the instant application are not .

Response to Amendment
This Action is in response to Applicant’s Reply of April 29, 2021.

The drawings were received on April 29, 2021.  These drawings are accepted and overcome the objection to the drawings given in paragraph 5 of the previous Office Action.


The amendment to claims 18 and 21 is not considered sufficient to overcome the objection to the drawings given in paragraph 4 of the previous Office Action as “one or more” still includes more than “azimuthal resistivity modules” and only one is shown in the drawings.

Applicant’s amendment to the abstract removes the purported merits however the phrase “disclosed herein” is an implied phrase.


Applicant’s amendment to claim 20 overcomes the previously presented objection thereto.

Applicant’s amendment to claims 1, 2, 6, 9-11, and 19 overcomes all or part of the 35 USC 112(b) rejection thereof.  The remaining rejections have been repeated below as they were not addressed by the amendments or in Applicant’s arguments.

With respect to the rejection of claims 3-5, 8, 13 for being unclear if the claims are directed to a combination or subcombination, these claims continue to include a positive recitation of the “rotary steering system” while claim 1 indicates that the “rotary steering system” is only an element that portions of the “bottom hole assembly” is capable of being used with.  The recitations in claim 1 are not considered a positive recitation or requirement of the rotary steering system.  It remains unclear if claims are directed to a combination or a subcombination.
With respect to the rejection of claims 6 and 19, Applicant has failed to provide any clarification as to the contrary use of the term “mass isolator”.  
With respect to the rejection of claim 19, Applicant has failed to account for the multiple positive recitations of “a rotary steerable system” and “a measurement while drilling system” in the claim by amendment or argument.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

With respect to the 35 USC 112(b) rejection of claim 7, Applicant has argued that claim 7 does not include a recitation of “mass isolators” and thus the claim should not be considered indefinite.  
While it is correct that claim 7 does not require “mass isolators”, the premise of the rejection of claim 7 is correct.  Instead of “mass isolators” the rejection of claim 7 should have indicated that the “one or more electromagnetic antenna” were at issue.

With respect to the 35 USC 103 rejection of claims 1, 19, and 20, Applicant has argued that the combination fails to disclose that the universal bottom hole assembly node module is configured to receive, from the MWD system, one or more correction commands associated with a boundary.
Claims 1, 19, and 20 have been amended to require correction commands “associated with a boundary” without defining “a boundary” or tying the boundary to any other feature, element, or function in the claim.  As such the term “boundary” can be given its broadest reasonable interpretation which in this instance is a threshold value of a parameter.
Using this interpretation, Hagar does disclose that a sensor unit 52, taken as the MWD tool, includes a pressure detector [0025] and sends pressure signals to the control unit 44/380 – [0071].  The control unit uses these signals to determine if a pressure threshold has been reached or exceeded [0073] so that remedial or corrective action can be taken [0071]-[0073].  These signals are considered correction commands as they lead to corrective or remedial action and they are associated with the boundary or threshold pressure value.
It is recognized that the term “boundary” in the claims is not referring to a threshold value but rather the various formation layers that the bit will pass through while drilling the well.  It is further recognized that the combination of references does not discloses or suggest the claims as amended with this definition.  As such, an alternate rejection has been provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two azimuthal resistivity modules recited in claims 18 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended abstract of the disclosure is objected to because the abstract includes the implied phrase “disclosed herein”.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3:  Claim 1 is directed to “A bottom hole assembly” and refers to a “rotary steerable system” but only with respect to what the other elements are 
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the language in the permeable should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in the regard must be clearly established by the claim language.

Regarding claim 4:  Claim 1 is directed to “A bottom hole assembly” and refers to a “rotary steerable system” but only with respect to what the other elements are capable of being coupled to or communication with.  However, the body of claim 4 contains positive recitation of the rotary steerable system in lines 3-5.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the bottom hole assembly or the bottom hole assembly in combination with the rotary steerable system.  
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the 

Regarding claim 5:  Claim 1 is directed to “A bottom hole assembly” and refers to a “rotary steerable system” but only with respect to what the other elements are capable of being coupled to or communication with.  However, the body of claim 5 contains positive recitation of the rotary steerable system in lines 3-5.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the bottom hole assembly or the bottom hole assembly in combination with the rotary steerable system.  
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the language in the permeable should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in the regard must be clearly established by the claim language.

Regarding claim 6:  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mass isolator” in claim 6 is used by the claim to mean some form of communication devices, while the accepted meaning is a means for isolating vibrations in a tool or system. The term is indefinite because the specification does not clearly redefine the term.

Regarding claim 7:  Claim 7 requires that the “two way communication” be provided by “one or more electromagnetic antenna” however claim 1 indicates that it is the “universal bottom hole assembly node module” that provides the “two way communication”.  As such it is unclear if the “one or more electromagnetic antenna” are part of the node module or separate features that also provide two way communication.

Regarding claim 8:  Claim 1 is directed to “A bottom hole assembly” and refers to a “rotary steerable system” but only with respect to what the other elements are capable of being coupled to or communication with.  However, the body of claim 8 contains positive recitation of the rotary steerable system in lines 2 and 3.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the bottom hole assembly or the bottom hole assembly in combination with the rotary steerable system.  
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the 

Regarding claim 13:  Claim 1 is directed to “A bottom hole assembly” and refers to a “rotary steerable system” but only with respect to what the other elements are capable of being coupled to or communication with.  However, the body of claim 13 contains positive recitation of the rotary steerable system.  Consequently, it cannot be determined whether Applicant intends to claim the subcombination of the bottom hole assembly or the bottom hole assembly in combination with the rotary steerable system.  
In formulating an evaluation on the merits, the Examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claim is the intention, the language in the permeable should be made consistent with the language of the body of the claims.  If the intent is to claim the subcombination, then the body of the claim must be amended to remove positive recitation of the combination.  Applicant’s intentions in the regard must be clearly established by the claim language.

Regarding claim 19:  Claim 19 is considered indefinite for the following reasons:
Line 5 recites “a rotary steerable system” and “a measurement while drilling system”.  As such it is unclear if the positively recited rotary 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mass isolator” in claim 19 is used by the claim to mean some form of communication devices, while the accepted meaning is a means for isolating vibrations in a tool or system. The term is indefinite because the specification does not clearly redefine the term.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0242153, Yang) in view of Hagar (US 2017/0130543).

Regarding claims 1 and 20:  Yang discloses a bottom hole assembly 4 (Fig), Fig 2 comprising:
(1)    a stabilizer 232 wherein a first stabilizer end is operably attached to a first end of a rotary steerable system (RSS) 230, Fig 1, [0073];
(2)    a drill bit 6 operably attached to a second end 235 of the rotary steerable system Fig 2;
(3)    an assembly node system 210/220 attached to the second stabilizer end; wherein the assembly node system comprises:
(a)    a mud motor 11, 210 – [0033] configured to power the bottom hole assembly;
9, not shown in Fig 2 – [0037]; and
(c)    a universal bottom hole assembly node module 7/240 wherein the universal bottom hole assembly node module is configured to communicate with the surface through the MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication between the RSS and the MWD and being configured to receive, from the MWD system, one or more correction commands associated with a boundary.
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].  This communication allows the measurement tool 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073].  The control unit recognizes that these pressure signals exceed a given pressure threshold or boundary [0073].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD and was configured to receive, from the MWD system, one or more correction [0021].
	
Regarding claim 2:  Wherein the universal bottom hole assembly node module comprises an azimuthal resistivity module [0037] of Yang, an azimuthal gamma module [0037] of Yang, a pressure while drilling module, or any combination thereof.

Regarding claim 3:  Wherein the two way communication comprises providing azimuthal resistivity values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to make real time geosteering decisions based upon at least a portion of the provided azimuthal resistivity values Abstract, [0002] of Yang.

Regarding claim 4:  Wherein the two way communication comprises providing azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to make real time geosteering decisions based upon at least a portion of the provided azimuthal gamma values Abstract, [0002] of Yang.

Regarding claim 5:  Wherein the two way communication comprises providing both azimuthal resistivity values [0037] of Yang and azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and Abstract, [0002] of Yang.

Regarding claim 8:  Wherein the two way communication comprises providing data from the rotary steerable system to the universal bottom hole assembly node module and the measurement while drilling system [0025], [0046] of Hagar.

Regarding claim 9:  Wherein the universal bottom hole assembly node module is configured to communicate with a surface system thru the MWD [0037] of Yang.

Regarding claim 10:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module comprising pressure while drilling module to measure well bore pressure values and wherein the universal bottom hole assembly node is configured to communicate well bore pressure values to the surface system thru the MWD.
Hagar also disclose that the bottom hole assembly includes a pressure while drilling module 23.  The module measures wellbore pressure valves [0029], [0020] that the controller communicates to the surface system Fig 1 through the MWS [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include a pressure while drilling module as taught by Hagar in order to have been able to detect the pressures in or around the bottom hole assembly and control the assembly accordingly [0029].

Regarding claim 11:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to communicate internal drill string pressure values to a surface system thru the MWD.
The pressure while drilling module 23 of Hagar is able to detect pressures in or around the drill string [0029].  Pressures in the drill string would be internal pressures.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include communicate the internal drill string pressure values to the surface as taught by Hagar in order to have been able to detect the pressures in or around the bottom hole assembly and control the assembly accordingly [0029].

Regarding claim 12:  Wherein the measurement while drilling system is configured to communicate with a surface system [0037] of Yang.

Regarding claim 13:  Wherein the rotary steerable system is configured to communicate with a surface system thru the universal bottom hole assembly node module [0025], [0080], [0081] of Hagar.

Regarding claim 16:  Wherein the universal bottom hole assembly node module is self-powered turbine – [0038] of Yang.

Regarding claim 17:  Wherein the universal bottom hole assembly node module is powered by a battery [0038] of Yang.

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar as applied to claim 1 above, and further in view of Samuel et al. (US 2018/0334897, Sam).

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by one or more mass isolators (claim 6), one or more electromagnetic antennas (claim 7), one or more datalinks (claim 14), or a thru bus (claim 15).
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas (claim 7) electromagnetic frequencies – [0030], one or more datalinks (claim 14) 214 – [0029], or a thru bus (claim 15) 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of 

It is noted that Sam does not specifically disclose the use of one or more mass isolators (claim 6) to provide two way communication.  However, this is merely considered another form of providing communication and it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Yang, as modified, could be modified to use one or more mass isolators to provide the two way communication.  There are finite number of choices of communication means available to a person of ordinary skill in the art for downhole communication.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar as applied to claims 1 and 20 above, and further in view of Wang et al. (US 2018/0024266, Wang).

[0037].
Wang discloses a modular azimuthal resistivity sensor 100 used in a downhole system.  Wang further discloses that the downhole system can use multiple sensors [0040], [0042].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include two azimuthal resistivity modules as taught by Wang in order to have been able to take azimuthal resistivity measurements without rotating the tool [0040].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar and Sam.

Yang discloses a universal bottom hole assembly node module comprising:
an azimuthal resistivity module [0037], an azimuthal gamma module [0037], a pressure while drilling module, or any combination thereof; and 
a communication system 7/240 configured to provide communication with the surface via MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication 
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].  This communication allows the measurement tool 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073].  The control unit recognizes that these pressure signals exceed a given pressure threshold or boundary [0073].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD and was configured to receive, from the MWD system, one or more correction commands associated with a boundary as taught by Hagar in order to have been able to automatically control the bottom hole assembly without surface intervention [0021].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by one or more mass isolators, one or more electromagnetic antennas, and/or one or more datalinks.
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas electromagnetic frequencies – [0030], one or more datalinks 214 – [0029], or a thru bus 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by one or more mass isolators, one or more electromagnetic antennas, and/or one or more datalinks.
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas electromagnetic frequencies – [0030], one or more datalinks 214 – [0029], or a thru bus 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to .

Claims 1-5, 8-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0242153, Yang) in view of Hagar (US 2017/0130543) and Sugiura (US 2010/0126770).

Regarding claims 1 and 20:  Yang discloses a bottom hole assembly 4 (Fig), Fig 2 comprising:
(1)    a stabilizer 232 wherein a first stabilizer end is operably attached to a first end of a rotary steerable system (RSS) 230, Fig 1, [0073];
(2)    a drill bit 6 operably attached to a second end 235 of the rotary steerable system Fig 2;
(3)    an assembly node system 210/220 attached to the second stabilizer end; wherein the assembly node system comprises:
(a)    a mud motor 11, 210 – [0033] configured to power the bottom hole assembly;
(b)    a measurement while drilling system (MWD) 9, not shown in Fig 2 – [0037]; and
7/240 wherein the universal bottom hole assembly node module is configured to communicate with the surface through the MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication between the RSS and the MWD and being configured to receive, from the MWD system, one or more correction commands associated with a boundary.
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD as taught by Hagar in order to have been able to automatically control the bottom hole assembly without surface intervention [0021].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to receive, from the MWD system, one or more correction commands associated with a boundary.  Hagar does disclose that the two way communication disclosed therein allows the measurement 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073].  The control unit recognizes that these pressure signals exceed a given pressure threshold [0073].  These correction signals, while used to steer the assembly, are not associated with a downhole boundary.
Sugiura discloses a bottom hole assembly used for geosteering similar to that of Yang.  The assembly of Sugiura includes a steering tool 100, a MWD tool 120 – [0026], and control modules 130/140 – [0028].  The control modules receive azimuthal position data from the MWD tool [0040]-[0042], [0050] that are associated with the various boundaries in the wellbore.  If these data are outside a predetermined range of values the direction of the drilling is changed [0059] thus making these data correction commands.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang so that the mode module was configured to receive, from the MWD system, one or more correction commands associated with a boundary as taught by Sugiura in order to have been able to optimize wellbore placement [0008].
	
Regarding claim 2:  Wherein the universal bottom hole assembly node module comprises an azimuthal resistivity module [0037] of Yang, an azimuthal gamma module [0037] of Yang, a pressure while drilling module, or any combination thereof.

Regarding claim 3:  Wherein the two way communication comprises providing azimuthal resistivity values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to Abstract, [0002] of Yang.

Regarding claim 4:  Wherein the two way communication comprises providing azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to make real time geosteering decisions based upon at least a portion of the provided azimuthal gamma values Abstract, [0002] of Yang.

Regarding claim 5:  Wherein the two way communication comprises providing both azimuthal resistivity values [0037] of Yang and azimuthal gamma values [0037] of Yang to the measurement while drilling system and to the rotary steerable system and wherein the rotary steerable system is configured to make real time geosteering decisions based upon at least a portion of the provided data Abstract, [0002] of Yang.

Regarding claim 8:  Wherein the two way communication comprises providing data from the rotary steerable system to the universal bottom hole assembly node module and the measurement while drilling system [0025], [0046] of Hagar.

Regarding claim 9:  Wherein the universal bottom hole assembly node module is configured to communicate with a surface system thru the MWD [0037] of Yang.

Regarding claim 10:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module comprising pressure while drilling module to measure well bore pressure values and wherein the universal bottom hole assembly node is configured to communicate well bore pressure values to the surface system thru the MWD.
Hagar also disclose that the bottom hole assembly includes a pressure while drilling module 23.  The module measures wellbore pressure valves [0029], [0020] that the controller communicates to the surface system Fig 1 through the MWS [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include a pressure while drilling module as taught by Hagar in order to have been able to detect the pressures in or around the bottom hole assembly and control the assembly accordingly [0029].

Regarding claim 11:  Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to communicate internal drill string pressure values to a surface system thru the MWD.
The pressure while drilling module 23 of Hagar is able to detect pressures in or around the drill string [0029].  Pressures in the drill string would be internal pressures.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include communicate the internal drill string pressure values to the surface as taught by [0029].

Regarding claim 12:  Wherein the measurement while drilling system is configured to communicate with a surface system [0037] of Yang.

Regarding claim 13:  Wherein the rotary steerable system is configured to communicate with a surface system thru the universal bottom hole assembly node module [0025], [0080], [0081] of Hagar.

Regarding claim 16:  Wherein the universal bottom hole assembly node module is self-powered turbine – [0038] of Yang.

Regarding claim 17:  Wherein the universal bottom hole assembly node module is powered by a battery [0038] of Yang.

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar and Sugiura as applied to claim 1 above, and further in view of Samuel et al. (US 2018/0334897, Sam).

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by one or more mass isolators (claim 6), one 
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas (claim 7) electromagnetic frequencies – [0030], one or more datalinks (claim 14) 214 – [0029], or a thru bus (claim 15) 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

It is noted that Sam does not specifically disclose the use of one or more mass isolators (claim 6) to provide two way communication.  However, this is merely considered another form of providing communication and it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Yang, as modified, could be modified to use one or more mass isolators to provide the two way communication.  There are finite number of choices of communication means available to a person of ordinary skill in the art for downhole KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar and Sugiura as applied to claims 1 and 20 above, and further in view of Wang et al. (US 2018/0024266, Wang).

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module comprising two azimuthal resistivity modules.  Yang does disclose the use of one azimuthal resistivity module [0037].
Wang discloses a modular azimuthal resistivity sensor 100 used in a downhole system.  Wang further discloses that the downhole system can use multiple sensors [0040], [0042].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include two azimuthal resistivity modules as taught by Wang in order to have been able to take azimuthal resistivity measurements without rotating the tool [0040].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hagar, Sugiura and Sam.

Yang discloses a universal bottom hole assembly node module comprising:
an azimuthal resistivity module [0037], an azimuthal gamma module [0037], a pressure while drilling module, or any combination thereof; and 
a communication system 7/240 configured to provide communication with the surface via MWD [0030], [0037].

Yang discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to provide two way communication between the RSS and the MWD and being configured to receive, from the MWD system, one or more correction commands associated with a boundary.
Hagar discloses a bottom hole assembly Fig 1, Fig 2 similar to that of Yang.  The assembly of Hagar includes a stabilizer 90, a drill bit 22, a rotary steerable system 20, a mud motor 76, a measurement tool 52, and a controller 44/380.  The controller is configured to establish two way communication between the rotary steerable system and the measurement tool [0021], [0046], [0071], [0078], [0080]-[0087].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yang so that the node module was configured to provide two way communication between the RSS and the MWD as taught by Hagar in order to have been able to automatically control the bottom hole assembly without surface intervention [0021].

Yang, as modified, discloses all of the limitations of the above claim(s) except for the universal bottom hole assembly node module being configured to receive, from the MWD system, one or more correction commands associated with a boundary.  Hagar does disclose that the two way communication disclosed therein allows the measurement tool 52 to send corrective signals, i.e. pressure signals, to the control unit so that remedial action can be taken [0071]-[0073].  The control unit recognizes that these pressure signals exceed a given pressure threshold [0073].  These correction signals, while used to steer the assembly, are not associated with a downhole boundary.
Sugiura discloses a bottom hole assembly used for geosteering similar to that of Yang.  The assembly of Sugiura includes a steering tool 100, a MWD tool 120 – [0026], and control modules 130/140 – [0028].  The control modules receive azimuthal position data from the MWD tool [0040]-[0042], [0050] that are associated with the various boundaries in the wellbore.  If these data are outside a predetermined range of values the direction of the drilling is changed [0059] thus making these data correction commands.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang so that the mode module was configured to receive, from the MWD system, one or more correction commands associated with a boundary as taught by Sugiura in order to have been able to optimize wellbore placement [0008].


Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any type of communication means can be used either wired or wireless.  These means can include electromagnetic antennas electromagnetic frequencies – [0030], one or more datalinks 214 – [0029], or a thru bus 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

Yang, as modified, discloses all of the limitations of the above claim(s) except for the two way communication being provided by one or more mass isolators, one or more electromagnetic antennas, and/or one or more datalinks.
Sam discloses a system similar to that of Yang.  The system of Sam provides two way communication between a rotary drilling system 202 and a MWD 204, 210 using one or more communication lines 214/216 – [0030].  Paragraph [0030] indicates that any electromagnetic frequencies – [0030], one or more datalinks 214 – [0029], or a thru bus 916 – [0114].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Yang to include any known means for providing two way communication such as those taught by Sam as the Examiner notes the equivalence of these various means for their use in providing two way communication in a bottom hole assembly and the selection of any of these known equivalents to use in Yang would be within the level of ordinary skill in the art as taught by Sam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


5/3/2021